The defendant’s contention that he was deprived of a fair trial by certain remarks made by the prosecutor during summation is unpreserved for appellate review as he did not object to the remarks at issue (see CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953 [1981]; People v Clemente, 84 AD3d 829, 830-831 [2011] ; People v Charles, 57 AD3d 556, 556 [2008]; People v Gill, 54 AD3d 965, 966 [2008]). In any event, the challenged remarks were fair comment on the evidence, permissible rhetorical comment, or responsive to defense counsel’s summation (see People v Ashwal, 39 NY2d 105, 109-110 [1976]).
The defendant’s contention concerning the trial court’s charge *680on the issue of justification also is unpreserved for appellate review, as the defendant failed to object to the charge as given or request a supplemental charge (see CPL 470.05 [2]; People v Brooks, 71 AD3d 1043 [2010]; People v Peterkin, 23 AD3d 678, 678 [2005]; People v Moultrie, 6 AD3d 730 [2004]). In any event, the trial court’s charge, viewed in its entirety, adequately conveyed the appropriate standard to the jury (see People v Wesley, 76 NY2d 555, 559 [1990]; People v Goetz, 68 NY2d 96, 114 [1986]; People v Moultrie, 6 AD3d at 730; People v Martinez, 243 AD2d 732, 732 [1997]).
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 714 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Brooks, 71 AD3d at 1043).
The defendant’s remaining contentions, raised in his pro se supplemental brief, are unpreserved for appellate review and, in any event, are without merit. Skelos, J.E, Hall, Lott and Cohen, JJ., concur.